Corald C. Mann
*
     A-u.NxY OmNrnPA..




     RonorabloA. lV.Lows=y
     Coun+qAttorney
     Naoogdoohes,Texas

     Dear Sir:                           OpfaioaHo. C-624,
                                         R.8 Ecmis the salary of the oounty
                                         audltor,~appblntod andor.Artlolo1646,
                                         R. C. 6.. fi&o6 or dotormlnodt

             Your roquostfor'anoplnioaoa.the abovs rtitod +&lon,     tog&b&r
     with othor questionsincidentalthoroto, has beoa rooolmd by this offlw.

              It appoarsthat HaoogdoohosCounty does not havh oithsr th+po-
     sdribed'populatlon 07 asssssodtax valuationirequiredby Article 1646, R.
     C.8. to autborlcatha l ppolatzentof a oouufJr~auditorundorthatArtlo10,
     but a ‘oqfp suditorhas boon appcdatedfor the oounCyunder $he~provlslons
     d hrtloloo1646 and 1647. The distrlotjudgewho-app&ntod the auditor
     fixed hio~salaryat r,mlnimumof one hundred%wenty-f1~~'(#%26;CC)  dbllari
     permanth; fully ocmpllodwith all the ~ovlsionr of Ai% 1647;and th&
     +triot olerk'porformo&hir    dufy'aspesaribod by iaid-Art%alo.Xau~or,
     tha 'Conmissloaors' Court refusedtoreoord in Iti mlnutiitho~6eitifiod
     Oopy of thtindnutonroooitedfrom tho distriotclerk;.land refusedtoeator
     an ardor dlrootiag'tho paymat of tho auditor'6'ralrty,'isoonnaandodto do
     by tho same Artiolo,but to t&e ooatrargonterod~~ordsr iastruoting~th~
     oomty alark to lsfuo no Wt      to tho'audltorln paymoittbfhlr monthly
     salary. 'Inpiow of thle eituatlon,you nant to know whetherthe audltoi-Is
     salary ir fixed bythe dlrtrlotjudge or by the Wmnlssionerr'Court. O&or
     quotione subnltto6will bo subsequentlyconeidorodand answeredherolna

              The question&.a%¶ has been hsretoforooonPIPld&ed   by'thiadrp&rt-'
     mont npoa at least four obo8slolls.Cn'July24,'1921;Ron. 0015;C.'.Stiptikljs,
     tibor oftho House of Roprosontativos,   nas adivsedthatOtheG.lary of Ouab
     a oouutyauditorwas determinedby the.provlsiona    of et. 1646. On August
     17, 1956, Mr. R.C. Tompkins,CountyAuditor of Kaoogdoohbs,Caunty,  -1
     advlsodthat the Commissionera'  Court of said aountywas the proper author-.
     lw to fix his salary,ti thrt the amountwas for tho Court'sdotermine
     tion.  Thon, on D&amber  21, 1926, Hon. Roy R. Priest,DTstriot Attorney,
     Rankla,W&P advlsod to tho oamo effect. The last oxpnrsion    bytho dopart-
     meat on the subjootwhiohwe have been able to find 1s containedin a lattw
     dated December22, 1938, addressedto Hon. Lox. B.Smith,DistrictJudge,
     Groesbaok,wherein ho IP advisodthat the salaryof tho Ccwnw Auditor of
     FreestoneCounty shouldbo fixed by tho Cona&ssion*rs'   Court of said oounty,
     Tho bsis for that anolusion was&at the %xmuiosloners'Court lo an agent
Hon. A. I% Lowery,page 2 (C-1326)



of the county and controlsthe levies affootingrovaauasof a o~unty.~
Tho opinionsrenderedto Mr. Tompkins&d Hr. Priest state no reasons
for the conclusionsthorolareaohed. All of the above msntionodopinions.
were writtenby Assistant Attorwys General,wore not oonforonoeopinions,
cad were not approvodby an Attornv Goaoral. The firat opinionwas writ-
tan duringthe administration  of Hon. Jas. V. Allrod,tho others duringthe
time that Hon. W. HcCraw was Attorauy    General. L%IOof th.soopinionsholds
that the salary& the am&y Auditor of your oounw nmst be fixed Iy the
Commlsslonsro~ Court of said oow      at au& an Mount 46 it might determine,
while the opinionfirst 4bova roforrodto speolfioally    holds that tho sal-
ary of an auditorappointedunder tbo authorityof Article1646 mst %a
governedand doterminedby'themeasuringmothod 8of up in Art1010 1645. Both
opiaionroannotbe oorreot.

      Let us examinethose staktbs along lrfffi
                                            Art. 1647,&d 8.0 if wo
o8nnotarrivoat a acrreotan8wor to tho questlonlnvolmd.

                                                                   as
      The pertimnt prts of Artloles1645 and 1646 road, roepeotively,
follows:

*In m    count;v
               having a populationof thirty-fleathousandinhabitants,oc
over,aooordingto tha prooodingFodoralomsus, or havlngatuvalQati&n
of flftooamlllloa~dollusor over, lo,oordlng  to thr last approad tax rolls,
tharo shall be Mennlally.appolntedan audltor'ofaooounts&id finaxioos,
the title of said offleerto b oountyauditor,Who &all hold his offiae
for trroyoam, and who shall reoeiw as amponration for-hi8smvSoer 6nS
huu6redd'andtwenty-flvodollarsfor eaoh milliondollars,or major portion
tharoof,of thoaosossod v8lurtion,%o armual 8414ry to k ooniprfid   f&an
tb last approvedt@x rolls, sald~annualPalw'fra oount$tide‘shall not
oxooedthlrwslx hundreddollars,to be paid monthly out of'thti   &tiqral
fundn of tha oountiupon an order of&a oommia8lmers~   court. . . .t

"Woatho cc%maisnionors'  oourt of a oounty,not mentionedad daumorittiiip
thr preoodingart.3010 shall detirminothat an iudltarIs k publlO~~ooidSlfy
lntha diaptoh of the oountitisinaosand shrll into*'ahdrdor.:ti@ti    ~ti
ndnutes'ofsaid oourt fully settingout thereasoak hid~aeaesaity   of’rPr‘
auditor;.rad shall~oausoiaid'S+drrto ~'ooirtffl'id  to thi drstii&tSjizdgo#
hating juriodiotloaLn the boimw; 'rid judgbS‘Sh&ll,   Wsuoh~r'Mkori%K
ooasldend good aad sinffiolont,  appointi cknty aidltdr,ie prtidti lai
the suocoedingartiol~,who shall quall~~and perf&ti~all~tho'dutibr     .'
ioqulredof county auditorsby the laws of fhir 2tat-e;  providedmid judw
shall havu the power to dlscoatlano the offloe of suoh countyauditorat
any W    after tho expirationof cuxoyoar wlmn it is oloarlyshown that suoh
auditorir not a publio neoessityand his servicesaro not oommonaurato     nith
hls salaryrooolvod. . . l"
        Article 1647 reads as follows:

Yho distriotjudgoahati% jurisdiotioaIn the oountyshall appointthe
oountyludltor at a speolrlmootinghold for that purpose,a majorityruling:
Hon. A. W. Lowory,page 3 (O-826)



provided,that if a majorityof such judgosshall fail to agree upon i&e
solootionof some psrson as 4udltor,then either of said judgos shall oar-
tidy suahfast totho Goarnor, who shallthereupon4ppolntsoma other
districtjudge to sot and vota with tho aforesaidju+os in tho sole&ion
of suoh auditor. The a&ion shall thea be rooordedin the minutes of the
districtoourt of the oounty4nd tie 0101% thereofshall ootify the eeme
to the colmnis6lonero'oourt,
                           which shall oauee tho sane to be recordedin
its miautes togothorwith an order directingthe paymoatof the auditor's
salary. . . ."

        Tha offioe of the ooun@ auditorwas createdin 1905 by Chrp; 161,
Reg. See. 29th Legisl4turac 800. 1 of that Aat, as mendad in 1907,wns
 oarriodinto tho RovisodStatutesof1911ar Art.l46O,whichArtiolow&s
wndod la 1915. The originalAct and all amendmontrup to and LnoludSng
 gho ~an&neat of 1916 were based oa oltherthe populationof the wunty or
 acaneolty locatedtherain.'Tho salaryof the auditorIn tho orlgltilAot,
 & all am&ndm~to thereto;was fixed 4t #2400&Q, no more, no 108a. In
1917, Chap. 184, Reg. SOS., l&o 35th LegislaturePOr thi first time pro-
vided fortho appalnbnontof 4 counw auditorbased on~populationor tax.
valuations. Tho valuationwas fixed at fifteenmllllon dollars,'orover,
tho oame as am providedfor in Art. 1645. Ia the smno Act; Art. 1460a,
 now&t. 1646,~wasoreatodand ArCl460, after Ming omqndedIn 1925 to
 inomaso tho suxbm salary,la now, exoludlnglater "braokot"amendmenta,
   t. 1646. It mry hero be liotedthat the dot of 1917 limitedtha aalarJt'
2o a county auditorto #100X@ for 4421 mlllfon,o? major portionthereof,
 of fax valurtion,not to l~oeod #2400&O per 4mmh

      Art. 146Oa (Art. 1646) did not oreah the officeof countyauditor
l& only pmded    that those oount&oawho were not lllgibleto have 8
ooun* auditorbeoausoof lack of the nea*ssarypopilatlon,or the requlrad
taxablevaluation,might have the benefitof tha sarvioosof a aauntg
auditorif 453 whwa the Conaaiasionere~Court ~etfermined
                                                      a publioneawri*
existedfor s-, and providedtho'proo&xre f& the'appolntm&tof an
auditorby the P- appointingagona$(o1d.k-t.1461, now&t. 1467) empow-
wed to appointan auditorunder Art. 1460.

       Art, 146Oa was no'&+ moro nor loss than an exoqtion to th* gen-
oral qualificatlonr prescribe for countiesto be eligibleto have 4 ocean-
ty auditorby Art. 1460. Thin exooptloacould have with propri*CJr been
added to saidArticle as a proviso,for In truth and In faot, that is
what it is, and nothingmoroe Sec. 1 of the Act of 1917 amendsArt. 1460:
600. 2 adds Art. 1460a,and Sec. 3 amendsArt. 1461 by providingthe
additionalproooduro,perhapsmade neobssaryby Art. 1460s.

       If Sec. 2 addingArt. 146Oa,had been written a.04 pruvbo to 600.
1 of the Act of 1917, amendingArt. 1460, the questionnow under considor-
ation would never have arisen becauseit would have bean apparentthat the
salaryof a countyauditorappointedin a aountyambraaedwithintb proviso
would be measuredby the same yardstickthat salariesof countyauditors
Hon. A.& hwory, page 4 (C-626)



  nho am within the g*naralprwi~10n~   of Art. 1460, of which It would
  haw boon a part,were measured,which was "one hundrod dollarsfor saoh
  mlllloadollars,or major portiontheroof,of the assossodvaluation."
  It is apparentthatmovured by thin yardstiok,ao countyauditor's
  salarywould ever amount to the smxbum salaryof $2400.00,to which thor*
  auditorsof countioshavingmore the.n$lS,OCO,OCXMOtaxablrvaluationwore
  limited.

         It is tho wrifer'sopinionthat the Etatut. 4x-4 so plaia and'unam-
  biguousthat thereis a0 oaoasionto resort to rulos of aonstruation,  tit
  If nrah rosart muot be had, thea w* must rmaombsrthat a otatut*must be
  oon*truodto make It eff*otiw, that is, enforooalilo and operatiw, If It
  Is fairly susooptibloof such lnterpretation~ eaoh prt must b ocmslderod
  In ocanoctionwithevery other part, in order to produco a harmoniouswhol*
  u&to roaoh lh* true l*g%slativaIntoi&,the real parposoof oomstruotion.
  A statutemust be given a aonstruofioathatavoids misohitius conioquono-
  *si or m&a f;timposslblo-of  lnforoawnt, or to dofoat or'aullify,or that~
  will render0it fruitlars,futile,purposelo**or uaol**s. Itnustba pr&
  *umod that th* ~glslatwU did not intendto do ~afooliShor usolohsthing.

         Nhat.dll bo the oonsoquono*sshouldw* attemptto oon*tru*the
  rtatuteas authorlsingColmetsoionorr 1 Courts to fix tho~saluy of ooun~
  auditorsappointedundorArt.'16461~Sathe first plaoo,wo uy oonfronf*d
  rriththe establishedpolloy of the 8tata fired w ropeato6leglslatdw lots
  fixing th* *alariosof oouu~,audltorsgonorally. The bgi*lrturtitidontly
  thought,itwouldbe unwis* to‘permlta pmaissloners~Court ti firtho'atil-
  arj?of ax'offloerirlrosoduty It was to chock their officialaotP and to koop
  them in duo bounds. The duti*simposodbg 6tatutauponooun~ luditorii
  patentlyaffsotaa ccmPni*slon*r*~  omrt in many ways,'lnthr lxaralsoof It*
  authority0-r countiaffUra. The Legixlatur*wU fiilly.Garoof th*'*v$l~
  to be ranodlod&*a. It oroatodth* offioo of oounty auditor. That body knew
  that a bountyauditorshouldnot b influ*ao*dby ouch oourto~or'tho     mombors
  thereof,wh*n It providedfor ME appointmentby dlstriotjudges,+nd mad*
  MS salary oortuin,or fixed a yardstickwhorebylt oould be made oertain
  without the int*rvontion of tho court* The bgislaturo aid not Mt    to put
  a oountyauditorla a positionwh*ro h* could b intimidatedor influenoed
  lythe oourt,by peaittlng the oourtto rair* or loworhis salaryat will,
  or dlrohargohim.
         Ik ar* n*xt aonfroatodwith thin fundamentalpropositionof law, to-
  wit:                                                   _ _,.
                                                            ,..~. ,~
  ?m tie absenceof *xpre*sConstltutlonal   pr~sion, the camp*naationof
  offio*ramust b+ fixed by the bgislature or by sane governingbody whiah
  han ken expresslyauthorizedto do so." Wharton Co. v. Ahldag, 84 Tax. 12,
  19 S.Vf.291; State V. &ore, 57 Tax. 307; First Baptist Churahv. City of
  PoCt Worth (Corn.
                  App.) 26 8.X (2d) 198; 34 Texx.Jur. 506, 607.
                     _   .   r




Hon. A. 5% Lomry, page 5 (O-626)



        Ths affias of the countyauditoris a creatureof the Logirlature,
hence there is no constitutional prw~sion f3xing the salariesof such
offioers.'Tharofore,womust look to the statuta   to SOS how suoh salarfes
are fixed, and if not flxed ly statute,we must th&n look for l rtatute
8xpnrsly authorizingsme governingbdy to do 80. Ii thorn bno such
statuk, it neoesnuily follanrs  that no salaryoan km paid to 8uch county
offioers.   See authoritiescited above. .Inthat bvonti,w e noald oomict
the tigislaturoof having done a futile,useleas,ineffective,unenforoe-
able an4 fruitlessthing -- enactedan impotentstatuto.

      We haw been unableto find any ttatuteenpOweringa oolnnclssioners~
court,a districtJudge,or any governingbody to fixthe salary of a aouuty
        whether he %S appointedunder Art.'1646or Art. 1646. Thorn are no
,rtiitor,
su&'rt&utos for the very Simplereama tit tharo i8 no neaersityfor
88x10.The bgislature has fixed the Salaryof oounw auditor8bytho plain
provi8ionS(d Jrrt.164s. In that Ai%cle i8 found a'yardstiakby whioh every
countyauditor'8nalazymay be dafinitslydelmmined, aoopt tho8o tioioim
8Cb.KtO8Ue fiXad bg~INlWZ'OUSbraOk& 8ZIOn&llSnt8
                                               thSret0,and by OthSr track-
it statuteswithwhioh we are not here conaernod,%8oau8stliaydo not apply
to I!hoogdoohes
              County.

       In this cozmootion,w8 call your attSntion'tothofact that in saoh
and awry bracketamndmbatadded to tiiO18    1646, an4 in ArtioloS164% to
Artiolo 1645g, inolusiw, Vernon'sAnnotato4Statutes,a oalargis spmifia-
ally fixed for th0 oOUU~J~
                         aUditOrOf the OOUnig or OOunfiO8ttiwhioh8tid
truoket8nm&t1emtaapply.

       YOU haV0 adti8.4US that th. aSSS86.4PrlUatiOnOf bobgdOdm8 COunty,
as 8hm by tbo last approvedaS808SWnt roll8   Of pai4 county,i8 lpproxi-
mat.4 twelvemilliondollars. It is a simplemattar of oompuationto detir-
m&n8 that the oountyauditar's8alaryis PiPteenhundreddollarsper amum.

       The other quSstion88ubnlttodam 4opSn4ontupontho anm8r to your
main    qU88tiCQ3,
               which 1, haYS just m8wemod, tim C‘=&.8SiOX,Sr8'C0Ul-tshould
ocmp4 wlith the plainmandatOXyprOviSiOn Of &% 1647,,reOOI'd   50 it8 Inin-
utes the oertifiodcopy of the minutes of the dintriotcourt appointingfhS
auditor,an4 sntsr a~or4er 4irSotingthe paymentof the auditor'ssalary
rah month aS it aoorueS*

       The law prasumee all publiooffloam will pmfona their offioialdu-
ties.  Therefore,wa nwt proman that the Ccmmisaioners~   Court of your
oountJrwill performits duty in this in8tanoe. In faot, that bo4y ha8 no
disoretion or other alternativSthan to follow ae plain mandatoryprovi-
sions of tit50181647. For thiS mason, wo 40 not adPi whatherthe
countyolark shouldprow84 to i8suS to th8 countyauditorhis salary
oheck each month as his salary amruSs until the ComissionsrS1 Court pSr-
form8 it8 perfunotorgduty of recordingin its minute8 the oortifiadcopy
of the ndzwta8 of thS distr ot courtand entar an order dirmting tb
Hon. A. V. Lowmy, pago 6 (C-826)



paymentoftha countuauditor'ssalary,bscau86w6 feel that this will bs
done 8s soon as th8 oourth8s bean offioiallyadvisedwhat its duty 18 in
th8 prmiseo.

       The foregoingr-marksambased upon the prssumptionthat the person
appointedto tie office of county auditorha6 takarrb&h the constitutional
and the specialoath of off108 requiredof him by Art. 1649, 6x14has filed
with the Comniosicnsrs* Court th8 bond provid6dfor in said Article. m
this oonnection,wse ar6 furtheradvisedthat the auditozyreoemtlyappointed
su008848himsslfin offio8. If he has not t6kon the oaths,~8xooukd8nd
filed the bond,ho may yet do so, for u&d8r Sm. 17, Art. 16 of our Consti-
tution,he is mquirod to performth8 duti88 of hi8 offioeuntil ha quali-
fi88. Purthannore,the provisionfound in Art. 1648, requiringth8 bond to b8
filed within trSnty46~8 lftor hi8 l ppointmnt ha8 be611oonotnmd a6 dir&-
tory in simil6rSt6tWt86. McFarlum ot al ta.Eow811,County Judge, (WV.
App.) 43 S.W. 315, error rofU6o4. In 8ithsr svent,the auditoris mititled
to hi8 comp6nsation80 longao he 88rv86the oountyin that 06pacity.

       The opinion8her8toforewritton by assistmts 6nd hmiiaabom r8f8r
re4 to, whsmin viano oontraryto this opLnionar8 8xpns66d, ar8 her6w
speoifio8llyW.rrulrd.

       Trwting that the foregoingsnawu8 your Inquiq, w.8are

                                            V.lytrulyyour6

                                        ATTORM3Y GERERALOF   TEiAS


                                         By /s/ Bruoo W.1.
                                                         Exy8nt

                                                Bruoe3?.Biy8nt
                                                      As8istult

mMrcegw
AFPRWSD:                                        Apprw8d
/8/Garald     C. tin                         opinionConmitt
ATTowlBp    GENERALOF TEXAS                     byGRL
                                                 Chairman